Citation Nr: 0829762	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-34 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for obstructive airway 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to June 
1976, and from May 1980 to May 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefit sought on 
appeal.   

In an August 2008 brief presentation, the veteran's 
representative cited from an August 2005 private statement, 
which shows that the physician opined that the veteran "is 
totally disabled from any occupation in view of his steadily 
increasing dyspnea on exertion".  In the brief presentation, 
the representative asserted that the veteran manifested a 
"total lack of employability" due to service-connected 
disability.  The Board determines that the record thereby 
raises an inferred claim for a total disability compensation 
rating based on individual unemployability.  That claim is 
referred to the RO for appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an increased 
disability rating for his service-connected obstructive 
airway disease.  The Board has reviewed the claims file and 
determined that further development is necessary prior to 
adjudicating the claim.

For the following reasons, a new examination is warranted to 
discern the current level of severity of the disability due 
to the veteran's service-connected obstructive airway 
disease.  First, the veteran was last examined for that 
disease by VA for compensation purposes in November 2004, 
close to four years ago.  Given the age of the medical 
information obtainable from the report of that examination, a 
contemporaneous and thorough VA examination-which takes into 
account any additional records of medical treatment since 
that examination and also obtained via this remand-would 
certainly assist the Board in clarifying the severity of the 
veteran's obstructive airway disease.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

Second and more importantly, as discussed in the introduction 
above, a review of the record shows that the veteran and his 
representative have indicated that the obstructive airway 
disease has worsened since the November 2004 VA examination.  
Furthermore, the medical evidence of record suggests that the 
disease has worsened since that examination.  

A comparison between the findings in the November 2004 
examination report with a statement received from Herbert 
Savel, M.D., in August 2005 (addressing findings from 
treatment that month) indicates that the veteran's 
obstructive airway disease had worsened during the less than 
one-year interval. 

At the November 2004 VA examination, the veteran reported 
that he had had four episodes requiring him to be indoors, 
and that his exercise was limited.  Pulmonary function 
testing during that examination revealed findings for forced 
expiratory volume (FEV-1) of 35.1 percent of predicted, and 
for forced expiratory volume to forced vital capacity (FEV-
1/FVC) of 54 percent.  The examiner's concluding impression 
was obstructive airway disease, episodic, stale, with 
multiple aerosolized and oral medication.  There was no 
indication in the report of a need for monthly visits to a 
physician or of any use of corticosteroids, other than the 
use of Flovent, an inhalation corticosteroid.  

In contrast, in Dr. Savel's statement reporting on an office 
visit in August 2005, he concluded with an opinion that the 
veteran was "totally disabled for any occupation in view of 
his steadily increasing dyspnea on exertion." 

That evidence strongly suggests that the veteran's 
obstructive airway disease may have worsened still more in 
the interval since the November 2004 VA examination. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  As there is 
evidence that the condition of the obstructive airway disease 
has worsened since the last examination, the veteran is 
entitled to a new VA examination by an appropriate 
specialist.  Id.; Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).   

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment for 
the veteran's obstructive airway disease; 
to specifically include with respect to VA 
records, any such records dated since the 
most recent VA treatment report on file, 
dated in January 2006. 

2.  After obtaining any requested records, 
schedule the veteran for a VA examination 
by an appropriate medical specialist to 
determine the severity of the veteran's 
obstructive airway disease.  

The examiner should perform all studies 
deemed appropriate in the examiner's 
medical opinion, to specifically include 
pulmonary function testing; and set forth 
all findings in detail.  The examiner 
should review the claims folder in 
conjunction with the examination, and this 
fact should be so indicated in the 
examination report.  The examiner should 
obtain a history from the veteran of 
symptoms and treatment for the disability.  
The examiner should include in the 
examination report the rationale for any 
opinion expressed.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should conduct pulmonary 
function tests as part of the examination. 
Spirometric pulmonary function testing 
should include FVC, FEV-1, the FEV-1 as a 
percentage of the predicted FEV-1, and the 
FEV-1/FVC ratio.  Both pre- and post-
bronchodilatation test results should be 
reported.  If post- bronchodilatation 
testing is not conducted, the examiner 
should explain why not.  If the examiner 
determines that the DLCO test is not 
needed, a statement as to why not (e.g., 
there are decreased lung volumes that 
would not yield valid test results) should 
be included in the report.

The examiner should describe the 
medication used for this disability, and 
specifically state whether the veteran 
requires (1) inhalational or oral 
bronchodilator therapy (and the amounts, 
frequency, etcetera); and/or (2) courses 
of systemic (oral or parenteral) 
corticosteroids, and if so, whether he 
requires (a) intermittent (at least three 
per year), or (b) daily use.

The examiner should comment on whether the 
veteran (1) requires at least monthly 
visits to a physician for required care of 
exacerbations; and/or (2) has more than 
one attack per week with episodes of 
respiratory failure.

The examiner should opine as to the effect 
of the veteran's service-connected 
obstructive airway disease on activities 
generally required in an employment 
situation.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim for an 
increased disability rating for 
obstructive airway disease.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

